Citation Nr: 1435399	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  10-38 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and C.C.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from July 1969 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the VA Regional Office (RO) in Phoenix, Arizona.

In March 2014, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary.  At his hearing, the Veteran testified about additional evidence that is not of record.  Therefore, a remand is necessary to obtain the additional evidence identified by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Request records pertaining to the Veteran's treatment following a motor vehicle accident at the U.S. Army Hospital in Nurnberg, Germany in January and February 1971.  

2.  Request that the Veteran submit all service treatment records (STRs) in his possession, to include a 1972 discharge examination.

3.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the hospital in Dumas, Texas prior to service; from Dr. B.; from the Phoenix VA Medical Center; and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

4.  Obtain an addendum medical opinion from the November 2013 VA examiner (or, if unavailable, from a medical professional with appropriate expertise).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the record and answer the following questions:

a) Did the Veteran have hypertension that preexisted his military service?  If yes, the examiner must cite to the evidence of record to support that conclusion.  The examiner should address the Veteran's September 1968 pre-induction examination showing that hypertension was initially found as a disqualifying defect.

b) If the Veteran is opined to have hypertension that preexisted his military service, the examiner should then opine as to whether it underwent a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disease?

c) If hypertension is opined to have not preexisted the Veteran's military service, whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that hypertension had its clinical onset during service or is otherwise related to such service.  The examiner should address the Veteran's STRs showing the three blood pressure readings in January 1971, opined by a VA physician in June 2010 to be a manifestation of hypertension.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

5.  Ensure that the addendum report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

6.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



